Citation Nr: 1726811	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-09 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture, on the basis of substitution and to include for accrued benefits purposes.  

2.  Entitlement to service connection for sleep apnea, on the basis of substitution and to include for accrued benefits purposes.

3.  Entitlement to service connection for bilateral hearing loss, on the basis of substitution and to include for accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, on the basis of substitution and to include for accrued benefits purposes.

5.  Entitlement to an increased rating for service-connected anosmia, currently evaluated as 10 percent disabling, on the basis of substitution and to include for accrued benefits purposes.

6.  Entitlement to an increased rating for service-connected ageusia, currently evaluated as 10 percent disabling, on the basis of substitution and to include for accrued benefits purposes.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1958.  He died in September 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran died in September 2015.  The RO interpreted subsequent communications from his widow as a timely request to be substituted as the appellant in his place, and granted the request in October 2016.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2011, the Board denied a claim for service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture. 

2.  The evidence received since the Board's January 2011 decision, which denied a claim of entitlement to service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim. 

3.  The Veteran did not have sleep apnea, bilateral hearing loss, or tinnitus that either began during or was otherwise caused by his military service.  

4.  The 10 percent rating in effect for loss of sense of smell is the maximum schedular rating provided, and there was nothing unique or unusual about the Veteran's loss of sense of smell.

5.  The 10 percent rating currently in effect for loss of sense of taste is the maximum schedular rating provided, and there was nothing unique or unusual about the Veteran's loss of sense of taste.
CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the Board's January 2011 decision which denied a claim for service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture; the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  Sleep apnea, bilateral hearing loss, and tinnitus, were not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for a disability rating in excess of 10 percent for service-connected anomia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87a, Diagnostic Code 6275 (2016).

4.  The criteria for a disability rating in excess of 10 percent for service-connected ageusia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87a, Diagnostic Code 6276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture.  In a statement, dated in February 2012, the Veteran's (then) representative argued that service connection was warranted because VA has previously granted the Veteran's claims for loss of smell and taste due to exposure to radiation, based on a September 2010 VA opinion, which stated that the Veteran had a "pan-neurological defect" due to inservice exposure to radiation.  It was argued that his peripheral neuropathy was within the scope of the aforementioned pan-neurological defect.  It was further argued that there was no contrary opinion of record.  

In December 2005, the RO denied a claim for service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture.  The Veteran appealed, and in January 2011, the Board denied the claim in a decision that is final.  See 38 U.S.C.A. § 7104(b).  

Board decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2016).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Service connection for disability due to inservice ionizing radiation exposure can be shown by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of cancer are presumptively service connected where a person is a "radiation-exposed veteran" which is defined at 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is otherwise shown that disability, even if first diagnosed after service, is the result of inservice ionizing radiation exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In its January 2011 decision, the Board noted that the Veteran's claim was based on exposure to radiation from radar equipment during his service in the Navy.  He did not claim any other exposure to radiation.  See e.g., Veteran's statement, dated in July 2005; Radiation Risk Activity Information Sheet (RRAIS), received in July 2005.  The Board noted that radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the statutory and regulatory scheme for claims based on exposure to ionizing radiation, and stated that the Court of Appeals for Veterans Claims (Court) has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Citing Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. 

The Board stated that based on the foregoing law, the Veteran's claim was not contemplated by the provisions of 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d), because the Veteran had not participated in a "radiation risk activity" as defined at 38 U.S.C.A. § 1112 (c)(3)(A), or by the provisions of 38 C.F.R. § 3.311, because the claim is not based on exposure to ionizing radiation.  The Board concluded, "In other words, because radar emissions are not a form of ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply."

The most recent and final denial of this claim was in January 2011.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the Board's January 2011 decision, the Veteran's service treatment records, were not of record, and may have been destroyed in the 1973 fire at the National Personnel Records Center.  See also RO's memorandums, dated in June 2005 and September 2005 (finding that the Veteran's service treatment records were unavailable).  

In September 2005, the service department stated that there was no record of the Veteran's being exposed to ionizing radiation. 

As for the post-service medical evidence, it consisted of VA and non-VA reports, which showed the following: beginning in 1998, the Veteran was noted to have severe polyneuropathy, "which could be sensory and motor in nature, involving denervation of musculature of distant muscles," an impaired gait secondary to polyneuropathy, Dupuytren's contractures of both hands, and "a distant history of a cerebrovascular event causing right hemiparesis with resolution, yet with persisting residual coordination problems."  
In January 2005, a private physician stated that the Veteran's exposure to radiation from radar equipment could "very well have contributed" to his current medical condition.

A June 2005 VA progress note contained a notation that the Veteran had a history of "an event 20+ years ago he was told was a stroke that left him with tremulousness or tremor on right hand."  

A statement from a private physician, dated in February 2006, noted treatment for idiopathic peripheral neuropathy.  The physician stated that it was possible that his radiation exposure contributed to his development of peripheral neuropathy. 

Subsequently-dated findings included profoundly severe axonal polyneuropathy primarily of the lower extremities without denervation, that was "not inconsistent with, but not limited to, diabetes mellitus types 1 and 2, thyroid disorders, toxin exposures, and/or chronic alcohol intake," and palmar contractures and high arches suggesting "Charcot Marie Tooth (Hereditary Motor Sensory Neuropathy Type II)." 

A VA ear, nose, and throat examination report, dated in September 2010, showed that a VA health care provider concluded that the Veteran's anosmia and ageusia were probably due to loss of first cranial nerve function which was most likely associated with his pan-neurological defect, which was likely as not associated with his distant radar exposure.  The diagnosis was disequilibrium, "most likely secondary to his demyelinating peripheral neuropathy."

A VA peripheral neurology examination report, dated in October 2010, contained a diagnoses of chronic peripheral neuropathy of the upper and lower extremities with loss of sense of taste and smell and disequilibrium, and Dupuytren's contractures.  The examiner stated that this was "an immune mediated disorder," and concluded that the Veteran's neurological disorder was not related to his in-service exposure to radar, explaining that such exposure was not a known cause of CIDP (chronic inflammatory demyelinating polyneuropathy).

Several lay statements were of record, two of which noted a ten to twelve-year history of neurological symptoms.  

In its January 2011 decision, the Board denied the claim.  The Board determined that the February 2006 opinion warranted no probative value, and that the evidence, to include the September and October 2010 VA opinions, weighed against the claim.

The evidence received since the Board's January 2011 decision includes a number of VA and private treatment records that were already of record, and which are duplicative.  

A VA progress note, dated in April 2011, contains an assessment noting predominantly axonal sensorimotor neuropathy "shown by repeated EMG/NCS (nerve conduction study) that is slowly progressive with no prior response to immunomodulating therapies.  The examiner stated, "It appears that this patient has had an extensive evaluation and pursuing further studies will likely not lead to an etiology to the patient's condition."  Possible further treatment modalities were discussed.  The examiner concluded, "Agree that his neuropathy is likely not secondary to previous radiation exposure."  

A VA EMG report, dated in September 2011, notes the following: the Veteran's family history was negative for any neuropathy.  He mentioned that in the distant past a physician mentioned that he had CMT (Charcot-Marie-Tooth Disease).  The examiner suspected that this was due to the appearance of his calves, but if his feet and calves were that pronounced early on, this is more of a possibility.  There is a possibility for a variable penetrance or expressivity in some of the CMT variants.  There is always the possibility of different parentage.  Clarifying the diagnosis is important, however, considering the lack of treatability, if it were CMT, if this was unremarkable a lumbar puncture could be tried again, and if this showed elevated protein, a further trial of IVIG (intravenous immune globulin) would be considered, otherwise nothing further would be recommend.  

In a memorandum, dated in March 2012, the RO again determined that no service treatment records are available.  

An article submitted by the Veteran, received in April 2011, states the following: non-ionizing radiation "can have serious health effects," to include increased rates of leukemia, brain or other cancers."  There has also been concern that working all day with computers may cause miscarriages or birth defects.  The evidence at this time does not show that radiation from video display terminals causes reproductive problems.  

The evidence that was not of record at the time of the Board's January 2011 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material, as none of it includes competent evidence to show that the Veteran had chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture that was related to his service.  Shade.  With regard to the article, it does not mention the claimed condition, or otherwise tie radiation exposure from radar, such as that experienced by the Veteran during his military service, to any demonstrated and claimed condition.  See generally Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  In reaching this decision, the Board has considered the arguments made in February 2012.  However, these arguments do not discuss any new evidence; they essentially argue for a reinterpretation of evidence that was of record at the time of the Board's January 2011 decision.  To the extent that it was argued that "no contrary opinion is of record," the Board notes that the grant of the claims for loss of smell, and loss of taste, by the Appeals Management Center in November 2010 completely failed to discuss the October 2010 negative opinion in the VA peripheral neurology examination report.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

Service Connection

It is argued that service connection was warranted for sleep apnea, bilateral hearing loss, and tinnitus.

Sleep Apnea

The Board first notes that prior to his death the Veteran did not assert that he had experienced sleep apnea during service, or experienced a continuity of symptoms since his service.  See e.g., Veteran's claim (VA Form 21-4138), received in February 2011 (stating that he first received a diagnosis of sleep apnea in February 2008).  

The post-service medical evidence includes VA reports, dated in 2005, which show that the Veteran reported that he snored at night, with a notation in February 2005 of "consider OSA eval in future based on snoring complaint."  

VA progress notes, dated in 2008, show that the Veteran was determined to have sleep apnea.  

The Board finds that the claim must be denied.  The Veteran's service treatment records are not available, and there is no evidence to show that the Veteran had a chronic condition during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest medical evidence to show the existence of sleep apnea is dated in 2008, approximately 50 years following separation from service.  There is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the weight of the evidence is against the claim, and that the claim must be denied.  

Hearing Loss and Tinnitus

In addition to the law previously noted, service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2016). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims held that tinnitus is an organic disease of the nervous system which constitutes a disease under 38 C.F.R. § 3.309(a), such that tinnitus now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was EMC (electronic countermeasures) repairman.  His last duty assignment was with the 376th A&E Maintenance Squadron SAC (Strategic Air Command).  Other service personnel records show that he performed duties as an electronic countermeasures repairman.

VA progress notes include a March 2004 report, which indicates that the Veteran wore hearing aids.

A VA audiometric examination report, dated in October 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran denied having any extensive noise exposure other than from aircraft.  He reported having intermittent tinnitus, beginning in 1997.  He denied occupational noise exposure following separation from service.  He reported minimal noise exposure recreationally in the form of wood working.  He also reported a loss of equilibrium and balance since 1997.  On examination, he had bilateral hearing loss, as defined at 38 C.F.R. §  3.385.  

A VA audiometric examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported having bilateral hearing loss and periodic bilateral ringing of the ears, with current use of hearing aids.  He reported a history of occasional noise exposure from aircraft (B-47s) and flight line operations without use of hearing protection.  The report notes a positive history of civilian occupational noise exposure from aircraft for five years, and to printing presses for five years, both without use of hearing protection.  He denied recreational noise exposure.  On examination, he had bilateral hearing loss, as defined at 38 C.F.R. §  3.385.  The diagnosis was mild sloping to moderately severe sensorineural hearing loss, bilaterally; with a notation that the Veteran reported recurrent bilateral tinnitus.  The examiner stated the following: no service treatment records were available, hearing levels at the time of military service and separation from service are unknown.  Military acoustic trauma was conceded, but the Veteran reported only occasional military noise exposure to aircraft and flight line operations, without use of hearing protection.  He reported a ten-year history of civilian occupational noise exposure to aircraft and printing presses without use of hearing protection.  Current audiometric test results were consistent with hearing loss associated with acoustic trauma.  However, the examiner explained that noise-induced sensorineural hearing loss with associated tinnitus is cumulative in nature, and no one cause can be identified without serial audiograms for comparison over the years.  No audiometric data are found in the Veteran's claims file until 2010.  The examiner concluded, "Therefore, based on the information given above, I am unable to resolve the issue of whether this Veteran's current hearing loss and tinnitus are related to military noise exposure without resort to mere speculation."  

The Board finds that the claims must be denied. The Veteran's service treatment records are not available, and there is no evidence to show that the Veteran had a chronic condition during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest medical evidence to show the existence of hearing loss, or tinnitus, is dated in 2010.  This is approximately 52 years following separation from service.  There is no competent opinion of record in support of either of the claims.  To the extent that the July 2011 VA examiner stated that she could not provide an opinion "without resort to mere speculation," the report shows that she provided a sufficient rationale for her inability to provide an etiological opinion.  Jones v. Shinseki, 23 Vet. App. 383   (2010).  Essentially, another examiner would have no basis upon which to link the Veteran's hearing loss and tinnitus to his military service as there was simply a dearth of evidence upon which to determine the etiology of the hearing loss and tinnitus; and current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board further notes that there is no assertion of a continuity of symptomatology; the Veteran reported that his hearing loss and tinnitus began in 1997.  It also appears that the Veteran provided significantly different histories of noise exposure following service during his 2010 and 2011 VA examinations.  Accordingly, the claims are denied.  

Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran never asserted, and the appellant does not now assert, that the Veteran had any of the claimed conditions during service, or that he had a continuity of any relevant symptoms since his service.  The issues on appeal are based on the contentions that sleep apnea, bilateral hearing loss, and tinnitus, are related to the Veteran's service.  The Veteran's post-service medical records have been discussed.  There is no competent opinion of record in favor of any of the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran had the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As a lay people, the Veteran and the appellant are competent to report what they experience through the use of their senses, but they lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability such as hearing loss, tinnitus or sleep apnea, particularly when the condition onsets decades after service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, their statements are insufficient to provide the requisite nexuses in this appeal. 

Increased Ratings

The appellant asserts that an increased rating for service-connected anosmia, currently evaluated as 10 percent disabling, and for service-connected ageusia, currently evaluated as 10 percent disabling, is warranted.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

A complete loss of sense of smell is rated as 10 percent disabling under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6275.  The 10 percent rating is the maximum rating provided for under DC 6275. 

A complete loss of sense of taste is rated as 10 percent disabling under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6276.  The 10 percent rating is the maximum rating provided for under DC 6275. 

In January 2011, the Veteran filed his claims for increased ratings.  In September 2011, the RO denied the claims.

A VA examination report for sense of smell and taste, dated in July 2011, shows the following: the Veteran reported that he had been retired since 1997.  There was no relevant prescribed bed rest and treatment due to the claimed conditions in the last 12 months.  There was no effect of the claimed conditions on ADLs (activities of daily living), or on usual occupation.  Memory, attention, concentration, and executive functions were intact.  The diagnoses were loss of sense of taste, and loss of sense of smell, both without functional limitation.  It was noted that although individuals with a loss of sense and test tend to lose weight due to decreased appetite in general, the Veteran had gained weight (from 198 pounds in November 2007 to 225 pounds).  Notes in the Veteran's record indicate that he went on a weight loss nutrisystem diet to reduce his weight from 257 pounds in November 2005 to 234 pounds in June 2006.  

In summary, the Veteran's current 10 percent rating represents the maximum possible schedular evaluation for these disabilities under DCs 6275 and 6276.  Therefore, a rating in excess of 10 percent is not warranted under these diagnostic codes.

The Veteran was competent to report his impaired smell and taste symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the appellant's belief that the Veteran's symptoms were of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the lay assessments of the severity of the Veteran's disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

The issue of an extraschedular rating has not been argued, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In addition, there is no assertion or evidence that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Johnson v. McDonald, 762 F.3d 1362 (2014).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  In this regard, in 2011, the Duke University Medical Center, and the Carolina Medical Center, both reported that they did not have any records for the Veteran.  With regard to the claims for hearing loss and tinnitus, the Veteran was afforded an examination, and the examiner explained that etiological opinions could not be provided, and provided in depth reasons why.  

With regard to the claim for service connection for sleep apnea, an opinion has not been obtained.  However, the Veteran's service treatment records are not available, and there is no other medical evidence to show this condition existed during service.  Moreover, neither the Veteran or the appellant ever asserted that the Veteran had sleep apnea during service, or ongoing sleep symptomatology since his service.  The Veteran's post-service medical records have been discussed.  There is no competent opinion of record in favor of the claim.  Given the foregoing, the Board finds that a remand for an opinion is not warranted.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  
 
Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for chronic peripheral neuropathy affecting the arms and legs with loss of equilibrium and Dupuytren's contracture, on the basis of substitution and to include for accrued benefits purposes, is not reopened; the appeal is denied.

Service connection for sleep apnea, bilateral hearing loss, and tinnitus, on the basis of substitution and to include for accrued benefits purposes, is denied.

A rating in excess of 10 percent for service-connected loss of sense of smell, on the basis of substitution and to include for accrued benefits purposes, is denied.

A rating in excess of 10 percent for service-connected loss of sense of taste, on the basis of substitution and to include for accrued benefits purposes, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


